DETAILED ACTION

In view of the Appeal Brief filed on 08/10/2022 & Appeal Conference held on 10/19/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/ANNA K KINSAUL/            Supervisory Patent Examiner, Art Unit 3731                                                                                                                                                                                            





Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 9 & 29 objected to because of the following informalities:  
Withdrawn claims 9 & 29 (election made on 06/24/2019) need to be identified as “Withdrawn Claims” on the claim’s list. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 5-8, 10-19, 22-28, 30, and 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gatcomb (U.S. Patent No. 5,385,260) in view of D’Amato (EP 1-785-370).
	Regarding claim 31. Gatcomb discloses a process for manufacturing a double-walled cup (Fig. 1; via cup 10), said process comprising the steps of: providing a prefabricated inner cup having a substantially centrally-located longitudinal axis (Figs. 2 & 6; via 12), the cup having an inner sleeve and a bottom (Fig. 3; via sleeve 12 and bottom 22); providing a flat blank made of paper and having spaced- apart ends (Fig. 7; via blank 26); applying an adhesive to a limited area of the blank (Figs. 7 & 8; via adhesive A, B, C); joining the ends of the blank to one another via the adhesive to form a tube-shaped outer sleeve (via 14); sliding the outer sleeve onto the inner cup in a direction substantially parallel with the axis (Fig. 6; via 14 toward inner sleeve 12; column 2, lines 16-18); and  {00420893,docx}Serial No. 15/601 380 - Page 9attaching the outer sleeve to the inner cup, with a lower rim area of the outer sleeve not being connected to the inner sleeve, but abutting and loosely resting on the inner sleeve, see for example (Fig. 7; blank 26 for the outer sleeve 14, adhering labels A & B applied at top and sides of the blank, while lower edge is free of adhesive).
	Gatcomb does not disclose a step of applying a thermoplastic (hot melt) adhesive to limited area of the blank.  However, D’Amato discloses similar method with the step of applying a thermoplastic hot melt adhesive, to certain areas of a blank to be formed into sleeve for cups, while sealing/adhering portions of the blank together, see for example (Figs. 1 & 3; and column 9, lines 25-28; “a hot melt glue is provided on first area (15) of adhesive and/or on the second area (17) of adhesive”).  Further, see annotated figures & sites below regarding the hot melt adhesive of D’Amato being thermoplastic as claimed.
This site is referring to a study dated back to Jan. 1993, hot melt adhesive in use and made of thermoplastic material “EVA”.
https://hal.archives-ouvertes.fr/file/index/docid/251872/filename/ajp-jp4199303C7235.pdf

This site is referring to a journal dated back to 2003, hot melt adhesive made of EVA/thermoplastic (Introduction; “Hot-melt adhesives are 100% solid thermoplastic compounds”.
https://www.sciencedirect.com/science/article/pii/S0143749603000691?via%3Dihub

The below site is referring to the history of the hot melt adhesive, pointing out that such use of the hot melt adhesive is dated back to 1940 (“the history of hot melt adhesive goes back to 1940”). 
 https://www.bcadhesives.com/the-history-of-hot-melt-adhesive/



	Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was made to have substituted Gatcomb’s adhesive by another thermoplastic hot melt adhesive, as suggested by D’Amato, in order to come up with fast assembly (column 5, lines 34 & 35), while further having the same predictable results achieved of gluing two pieces together.


    PNG
    media_image1.png
    719
    644
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    674
    752
    media_image2.png
    Greyscale

 	Further, the office draws applicant’s attention that since Gatcomb discloses all of the claimed steps, the secondary reference is only being used to teach substituting a different type of adhesive.  It is noted that, such a choice to be made for selection of specific type of adhesive, would be nothing more than a matter of design choice.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.


	Regarding claim 2: Gatcomb discloses the step of applying the adhesive to the limited area of the blank before said step of joining (column 3, line 43 to column 4, line 3); while Andersen discloses the step of applying includes utilizing a hot-melt adhesive as the {00420893.docx}Serial No. 15/601 380 - Page 3 thermoplastic adhesive (column 40, lines 30-34);
	Regarding claim 5: Gatcomb discloses the step of attaching includes applying the adhesive to a defined area of the outer sleeve located at the upper rim area thereof and joining the upper rim area of the outer sleeve to the inner sleeve via the adhesive (Fig. 5; via upper adhesive area B, free of adhesive at the lower portion);
	Regarding claim 6: Gatcomb discloses the step of providing the blank includes providing the blank with spaced- apart curved edges extending transversely between the spaced- apart ends of the blank, said step of applying includes applying the adhesive along one of the ends of the blank, said process further including additionally applying the adhesive along one of the curved edges, and said step of attaching includes joining the upper rim area of the outer sleeve to the inner sleeve via the adhesive located along the one curved edge, see for example (Fig. 7; via curved blank 26 and adhesive areas A & B);
Regarding claim {00 420893. docx}Serial No. 15/601 380 - Page 47:  D’Amato discloses a step of heating the thermoplastic adhesive (claim 17; “hot melt glue is provided”, inherently the glue will be heated in order to provide the “hot melt glue”).  See the technical site below for using “hot melt glue”, referring to the step of heating as a must (heading/title, Heat, Humidity, And The Application Process).
https://www.gluemachinery.com/heat-and-hot-melt-how-temperature-impacts-hot-melt-adhesives-performance/#:~:text=Hot%20melt%20adhesives%20must%20be,250%20to%20375%20degrees%20Fahrenheit.

The below site is referring to an international journal, pointing out to the heating requirement to the hot melt adhesive at the time of application, dated back to 2003 (Introduction; “Hot-melt adhesive…These adhesives are solids at room temperature, but they liquidified when heated to the temperatures at which they are applied”).
https://www.sciencedirect.com/science/article/pii/S0143749603000691?via%3Dihub



Regarding claim 8: Gatcomb discloses the inner sleeve and the bottom are separate but connected elements (Fig. 3; via connected bottom 22);  
	Regarding claim 10: Gatcomb discloses the inner sleeve has an outer surface and an inner surface, with the lower rim area of the outer sleeve not being connected to but abutting and loosely resting on the outer surface of the inner sleeve (Fig. 7; via lower area of blank 26, which form outer sleeve 14 is free of adhesive);  
	Regarding claim 11: Gatcomb discloses the lower rim area of the outer sleeve forms an inwardly curled-in bottom of the outer sleeve, with the inwardly curled-in bottom of the outer sleeve abutting and loosely resting on the inner sleeve (via curved/corrugated bottom portions of sleeve 14);
	Regarding claim 12: Gatcomb discloses the outer sleeve does not have a bottom wall (Fig. 5; via sleeve 14 is bottomless); 
	Regarding claim 13: Gatcomb discloses the lower rim area of the outer sleeve rests on a radial outer wall of the inner sleeve of the inner cup (Fig. 1; via bottom lower portion of 14 resting on the outer wall of sleeve 12);
 	Regarding claim 14: Gatcomb discloses a step of applying an adhesive to the limited area of the blank occurs adjacent one of the end edges thereof (Fig. 7; via adhesive areas A & B); and sliding the tube-shaped outer sleeve onto the inner cup also includes sliding the tube-shaped outer sleeve over the inner (Fig. 6; via sleeve 14 moves toward sleeve 12); 
	Regarding claim 15: Gatcomb discloses the step of providing the flat blank includes providing the blank with spaced-apart and curved terminal edges which extend transversely between the respective end edges of the blank, the curved terminal edges of the blank forming an upper edge area and the lower edge area of the outer sleeve after the end edges of the blank are joined during said step of joining (Fig. 7; via blank 26), and said step of attaching includes applying the adhesive to one of: the upper edge area of the outer sleeve and an upper rim area of the inner sleeve (via adhesive areas A & B);
	Regarding claim 16: Gatcomb discloses the step of joining is performed before said step of sliding, and after said step of sliding said step of attaching further includes pressing the outer sleeve and the inner sleeve together adjacent the upper edge area of the outer sleeve and the upper rim area of the inner sleeve, see for example (Figs. 5-7; via formed outer tube 14 prior to positioning around the inner tube 12); 
Regarding claim {00420893.docx}Serial No. 15/601 380 - Page 617: Gatcomb discloses the step of providing the flat blank includes providing the blank with spaced-apart and curved terminal edges which extend transversely between the respective end edges of the blank, the curved terminal edges of the blank forming an upper edge area and the lower edge area of the outer sleeve after the end edges of the blank are joined during said step of joining (Figs. 5 & 7; via formed blank 26 into outer tube 14), said step of attaching includes applying the adhesive to the curved terminal edge of the blank which will correspond to the upper edge area of the outer sleeve after the end edges of the blank are joined, and said step of joining includes joining the end edges of the blank to one another so that the thermoplastic adhesive on the upper edge area of the outer sleeve faces inwardly on the formed outer sleeve (via adhesive areas A & B);
  	Regarding claim 18: Gatcomb discloses the step of joining is performed before said step of sliding, and after said step of sliding said step of attaching and pressing the outer sleeve and the inner sleeve together adjacent the upper edge area of the outer sleeve and an adjacent upper rim area of the inner sleeve (Figs. 5-7; via formed outer tube 14 prior to positioning around the inner tube 12); 
	Gatcomb does not disclose the step of heating the thermoplastic adhesive on the upper edge area of the outer sleeve.  However, D’Amato suggests such step of using “hot melt adhesive”, which inherently is heated (Figs. 1 & 3; and column 9, lines 25-28; “a hot melt glue is provided on first area (15) of adhesive and/or on the second area (17) of adhesive”).  Note, the filed specification is silent regarding heating while the adhesive is “directly” on the blank, thus the prior art combination is deemed to meet the claimed invention.
	Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was made to have modified Gatcomb’s adhesive by using another heated hot melt adhesive, as suggested by D’Amato, in order to come up with fast assembly (column 5, lines 34 & 35), while having the same predictable results achieved of gluing two pieces together.
See the technical site below for using “hot melt glue”, referring to the step of heating as a must (heading/title, Heat, Humidity, And The Application Process).
https://www.gluemachinery.com/heat-and-hot-melt-how-temperature-impacts-hot-melt-adhesives-performance/#:~:text=Hot%20melt%20adhesives%20must%20be,250%20to%20375%20degrees%20Fahrenheit.

This below is referring to an international journal, pointing out to the heating requirement to the hot melt adhesive at the time of application, dated back to 2003 (Introduction; “Hot-melt adhesive…These adhesives are solids at room temperature, but they liquidified when heated to the temperatures at which they are applied”).
https://www.sciencedirect.com/science/article/pii/S0143749603000691?via%3Dihub


Regarding claim 19: D’Amato discloses the step of applying includes utilizing a hot-melt adhesive as the thermoplastic adhesive (claim 17; “hot melt glue”; and/or it is inherent that the use of hot-melt adhesive is based on thermoplastic polymers, been in use since 1940), see the following sites.  
This site is referring to a study dated back to Jan. 1993, hot melt adhesive made of thermoplastic material “EVA”.
https://hal.archives-ouvertes.fr/file/index/docid/251872/filename/ajp-jp4199303C7235.pdf

This site is referring to a journal dated back to 2003, hot melt adhesive made of EVA/thermoplastic (Introduction; “Hot-melt adhesives are 100% solid thermoplastic compounds”.
https://www.sciencedirect.com/science/article/pii/S0143749603000691?via%3Dihub

This site is referring to the history of the hot melt adhesive, pointing out that such use of the hot melt adhesive is dated back to 1940 (“the history of hot melt adhesive goes back to 1940”). 
 https://www.bcadhesives.com/the-history-of-hot-melt-adhesive/


Regarding claim 22: Gatcomb discloses the step of attaching includes applying the adhesive to a defined area of the outer sleeve located at an upper edge area thereof and joining the upper edge area of the outer sleeve to the inner sleeve via the thermoplastic adhesive (via areas A & B of blank 26);
Regarding claim 23: Gatcomb discloses the step of providing the blank includes providing the blank with spaced- apart curved edges extending transversely between the spaced- apart end edges of the blank, said step of applying includes applying the thermoplastic adhesive along one of the end edges of the blank, said process further including additionally applying the adhesive along one of the curved edges, and said step of attaching includes joining an upper edge area of the outer sleeve to the inner sleeve via the thermoplastic adhesive located along the one curved edge, see for example (Fig. 7; via curved blank 26 & adhesive areas A and B);  
Regarding claim 24: Gatcomb discloses the step of attaching includes the adhesive located along the one curved edge and pressing the upper edge area of the outer sleeve to the inner sleeve, see for example (Fig 1; via outer sleeve 14 attached to the inner sleeve 12 at the upper adhesive areas A);
Gatcomb does not disclose the step of heating the adhesive.  However, D’Amato discloses similar method with the step of applying a hot melt adhesive, see for example (Figs. 1 & 3; and column 9, lines 25-28; “a hot melt glue is provided on first area (15) of adhesive and/or on the second area (17) of adhesive”, inherently the “hot melt glue” is heated).  
	Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was made to have modified Gatcomb’s adhesive by another heated “hot melt adhesive”, as suggested by D’Amato, in order to come up with fast assembly (column 5, lines 34 & 35), while having the same predictable results achieved of gluing two pieces together.  Note, the claimed language does not require a step of heating the adhesive at the curved edge section.

See the technical site below for using “hot melt glue”, referring to the step of heating as a must (heading/title, Heat, Humidity, And The Application Process).
https://www.gluemachinery.com/heat-and-hot-melt-how-temperature-impacts-hot-melt-adhesives-performance/#:~:text=Hot%20melt%20adhesives%20must%20be,250%20to%20375%20degrees%20Fahrenheit.

This site is referring to an international journal, pointing out to the heating requirement to the hot melt adhesive at the time of application, dated back to 2003 (Introduction; “Hot-melt adhesive…These adhesives are solids at room temperature, but they liquidified when heated to the temperatures at which they are applied”).
https://www.sciencedirect.com/science/article/pii/S0143749603000691?via%3Dihub



Regarding claim 25: Gatcomb discloses that the lower edge area of the outer sleeve forms an inwardly curled-in bottom of the outer sleeve, with the inwardly curled-in bottom of the outer sleeve abutting and loosely resting on the inner sleeve (Figs. 1 & 6; via curled/corrugated lower portion of the outer sleeve 14);
 	Regarding claim {00420893.docx}Serial No. 15/601 380 - Page 826: Gatcomb discloses that the outer sleeve does not have a bottom wall (Fig. 5; via bottomless outer sleeve 14);
 	Regarding claim 27: Gatcomb discloses that a lower rim area of the outer sleeve rests on a radial outer wall of the inner sleeve of the inner cup (Fig. 1; via lower rim of outer sleeve 14 resting on outer wall of the inner sleeve 12);
	Regarding claim 28: Gatcomb discloses the step of having the inner sleeve and the bottom are separate but connected elements (Fig. 1 & 7; via connected at adhesive area A, while being separate at the bottom portion);
	  Regarding claim 30: Gatcomb discloses the step of having the inner sleeve has an outer surface and an inner surface, with a lower rim area of the outer sleeve not being connected to but abutting and loosely resting on the outer surface of the inner sleeve (Figs. 1 & 7; via lower end areas of blank 26, which forms outer sleeve 14 is free of adhesive).


Allowable Subject Matter
Claims 1, 3, 4, 20, & 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Both claims 3 & 20, would be allowed for the same provided reasons in the previously filed and now withdrawn NOA filed on 09/16/2022.  
In particular, the prior art of record fails to disclose among other steps, a step of heating a sealing varnish during the step of joining to adhere the end edges of the blanks to one another, see for example (Fig. 2; and the filed specification; paragraph 0028, “the ends 18 and 19 are pressed together so that the sealing varnish is re-heated, thus adhering the ends 18 and 19 to each other”). Further, the latest filed Applicant’s response filed on Aug. 10™., 2022, pages 3-4; pointing out to the specific used hot melt adhesive to connect the ends of the blank together, via the use of “varnish” sealing.
Regarding claim 1: the prior art of record fails to disclose the step of having the outer sleeve to be resting on the inner sleeve “ONLY” at upper and lower rim areas.  It is noted that the art of records show seal through the entire height of the outer sleeve to the inner sleeve (Applicant’s remarks filed on Aug. 10th., 2022, page 7).
Regarding claims 4 & 21: the prior art of record fails to disclose the step of having the step of attaching includes applying the thermoplastic adhesive to “ONLY” an upper edge area of the outer sleeve (Applicant’s remarks file don Aug. 10th., 2022, pages 10-11).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-28, 30-31 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Office believes that application of “hot melt adhesive” for the purpose of sealing and attaching two different portions of a blank is very old and well known in the art.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, the cited art of record in PTO-892 also suggest the claimed and argued upon use of “hot melt adhesive” to seal and attach two portions of a blank together (Fig. 2A; via seam 26, “Machines, which seal the sidewall to form a seam…hot melts”).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMEH TAWFIK/Primary Examiner, Art Unit 3731